                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 ------------------------------------------------------------   X          DATE FILED: 5/13/2021
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   20-CR-295 (VEC)
                                                                :
 MICHAEL DEL VILLAR and ENRIQUE                                 :       ORDER
 ROSADO,                                                        :
                                                                :
                                              Defendants.       :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 12, 2021, the Court held an evidentiary hearing on Defendants’

motions to suppress;

        IT IS HEREBY ORDERED that, for the reasons stated on the record at the May 12, 2021

hearing, Defendants’ motions to suppress are DENIED. A written opinion more fully explaining

the Court’s decision will follow.

        IT IS FURTHER ORDERED that, as previously noted, the Court intends to request a jury

so trial can begin in July 2021. To the extent either Defendant wishes to change his plea, the

Court requests that Defendants’ counsel promptly notify the Court of this development.

        IT IS FURTHER ORDERED that, as the Court has previously stated, the period between

April 29, 2021 and July 30, 2021, is excluded under 18 U.S.C. § 3161(h)(7)(A), because the

Court finds that the ends of justice served by accommodating logistical difficulties created by the

COVID-19 pandemic and the complexity of this case outweigh the interests of the public and the

Defendants in a speedy trial.
       The Clerk of Court is respectfully directed to terminate the open motions at Dkt. 42 and

Dkt. 44.



SO ORDERED.
                                                      _________________________________
                                                            ____________________________
Date: May 13, 2021                                                        CAPRONI
                                                               VALERIE CAPRON      NI
      New York, NY                                          United States District Judge




                                             2 of 2
